The indictment preferred against this defendant contained two counts. Count 1 charged him with the offense of distilling, making, or manufacturing alcoholic, spirituous, malted, or mixed liquors or beverages, a part of which was alcohol; and count 2 that he manufactured, sold, gave away, or had in his possession a still, apparatus, appliance, or some device or substitute therefor, to be used for the purpose of manufacturing prohibited liquors, etc.
There was no merit in the motion to quash this indictment, and the demurrers to the plea in abatement were properly sustained. Kuykendall v. State, 16 Ala. App. 197, 76 So. 487, Lang v. State, ante, p. 88, 89 So. 164.
The motion to quash the venire of the petit jury, coupled with a challenge to the array of the petit jury furnished to the defendant for the trial of this case, were properly overruled. Reeves v. State (Ala.App.) 17 Ala. App. 684,88 So. 197; Garner v. State, 206 Ala. 56, 89 So. 69.
The action of the court in overruling defendant's motion for a new trial is not presented for review. Benton Mercantile Co. v. Boyette, 17 Ala. App. 78, 81 So. 856; Stover v. State,204 Ala. 311, 85 So. 393; Crawley v. State, 16 Ala. App. 545,79 So. 804; Acts 1915, p. 722.
On the trial of this case, no exceptions were reserved to the rulings of the court, nor to the oral charge.
The remaining question, not herein above discussed, is the refusal of a special written charge as follows:
"The court charges the jury that, if all defendant did and all the connection he had with said distillery was that he poured some whisky from one vessel into another, then your verdict should be not guilty."
That this charge was properly refused is so clearly apparent it needs no discussion. It singles out a part of the evidence, and gives undue prominence thereto. Moreover, it was for the jury to say, after a consideration of all of the evidence adduced upon this trial, whether or not the state had met the burden placed upon it by proving the defendant guilty as charged beyond a reasonable doubt and to a moral certainty. It appears there was ample evidence upon which to predicate the verdict of guilt rendered by the jury, and therefore sufficient to support the judgment of conviction rendered thereon.
No error is apparent upon the record. All of the rulings of the court were without error. Let the judgment of the circuit court stand affirmed.
Affirmed.